Felton, Chief Judge.
In an action founded upon negligence, mere general averments of negligence are sufficient as against a general demurrer. Hudgins v. Coca-Cola Bottling Co., 122 Ga. 695 (1) (50 SE 974); Close v. Rape, 109 Ga. App. 230 (136 SE2d *2116) and cit. “It is well-settled law that questions of negligence, diligence, contributory negligence, proximate cause, and the exercise of ordinary care for one’s protection, ordinarily are to be decided by a jury, and a court should not decide them on demurrer, except in plain and indisputable cases.” De Golian v. Faulkner, 74 Ga. App. 866, 869 (41 SE2d 661) and cit. Accepting the allegations of the petitions as true, they do not demand an inference of contributory negligence on the part of either plaintiff. In the absence of special demurrers calling for the more particular and detailed allegations which the defendant contends in his brief are essential, the general allegations of the defendant’s negligence are sufficient as against the general demurrers; therefore, the court erred in its judgments sustaining the general demurrers to the petitions in both cases.

Judgments reversed.


Frankum, J., concurs. Pannell, J., concurs specially.